Citation Nr: 1421915	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, currently assigned a 10 percent evaluation.

2.  Entitlement to an increased evaluation for status post two medial meniscectomies of the right knee, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1972 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran presented testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In October 2013, subsequent to the RO's May 2012 supplemental statement of the case (SSOC), the Veteran submitted a copy of his prescription for injections by Dr. B.S. (initials used to protect privacy).  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence upon remand.  See 38 C.F.R. § 20.1304.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran has submitted an October 2013 prescription from a private physician for visco supplementation injections for his degenerative joint disease of the right knee.  At his May 2012 travel board hearing, he had testified to receiving all treatment for his right knee through the VA healthcare system.  Thus, it appears that the Veteran has since received private treatment, and the medical records have not been obtained from that physician.  

In addition, at his May 2012 travel board hearing, the Veteran also testified that his right knee feels like it will give out and that he experiences weakness in the joint.  He also testified that he wears a knee brace daily to ensure the stability of his knee.  At the most recent VA examination in April 2011, the examiner found no mechanical ligamentous instability; noted no use of assistive devices such as a cane or knee brace; and reported the functional impact of the Veteran's right knee disability to be pain rather than weakness, fatigue, lack of endurance, or incoordination.  Given the Veteran's testimony, it appears that his right knee disability may have worsened since the April 2011 VA examination.  Therefore, on remand, the AOJ should afford the Veteran a more current examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disability.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Dr. B.S.

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Phoenix VAMC and Milwaukee VAMC, dated from March 2009 to the present.  

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

The examiner should report all signs and symptoms necessary for evaluation the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



